     Case 3:20-cv-01224-BEN-RBB Document 6 Filed 07/20/20 PageID.40 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOANNA CEBALLOS-BIRNEY, an                         Case No.: 3:20-cv-01224-BEN-RBB
     individual,
12
                                       Plaintiff,       ORDER GRANTING JOINT
13                                                      MOTION FOR EXTENSION OF
     v.                                                 TIME FOR DEFENDANTS TO
14
                                                        RESPOND TO COMPLAINT
     WALMART INC., a corporation,
15
                                     Defendant.         [Doc. 5]
16
17
18         The Parties jointly move for the first time to extend the time for Defendant Walmart

19   Inc. to respond to the Complaint filed on Jun 30, 2020. The joint motion is hereby

20   GRANTED. Defendant Walmart Inc. shall respond to the Complaint on or before August

21   21, 2020.

22         IT IS SO ORDERED.

23
24   Date: July 20, 2020                            __________________________________
                                                    HON. ROGER T. BENITEZ
25                                                  United States District Judge
26
27
28
                                                    1
                                                                            3:20-cv-01224-BEN-RBB
